

116 HR 7139 IH: Ensuring American Leadership over International Standards Act of 2019
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7139IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Schweikert (for himself and Mr. Bera) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Director of the National Institute of Standards and Technology to commission a study on the impact of the activities of China on standards for emerging technologies.1.Short titleThis Act may be cited as the Ensuring American Leadership over International Standards Act of 2019. 2.FindingsCongress finds the following:(1)Standards serve as the building blocks for product development and help ensure functionality, interoperability, and safety.(2)Global cooperation and coordination on standards for emerging technologies will be critical for having a consistent set of rules to enable market competition, preclude barriers to trade, and allow innovation to flourish.(3)China’s Standardization Reform Plan and Five-Year Plan for Standardization highlight its high-level goals to establish China as a standards power by 2020, participate in at least half of all standards drafting and revision efforts in recognized international standards setting organizations, and to strengthen China’s participation in the governance of international standards setting organizations.(4)As emerging technologies develop for global deployment, it is critical that the United States and its allies continue to shape standards that underpin the technologies themselves, and the future international governance of these technologies.(5)United States position on standardization in emerging technologies will be critical to United States economic competitiveness.(6)NIST is in a unique position to strengthen United States leadership in standards development, particularly for emerging technologies, to ensure continuing United States economic competitiveness and national security.3.External study(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study, and make recommendations with respect to the impact of Chinese government policies and standards development on international bodies engaged in developing and setting international standards for emerging technologies. The study may include—(1)an assessment of how China’s role in international standards setting organizations has grown over the previous 10 years, including in leadership roles in standards-drafting technical committees, and the quality or value of that participation;(2)an assessment of the impact of China’s standardization strategy, as identified in the Chinese Standard 2035 on international bodies engaged in developing and setting standards for select emerging technologies, such as advanced communication technologies or cloud computing and cloud services;(3)an examination of whether international standards for select emerging technologies are being designed to promote Chinese government interests that are expressed in the Made in China 2025 plan to the exclusion of other participants;(4)an examination of how the previous practices China has utilized while participating in international standards setting organizations may foretell how China will engage in international standardization activities of critical technologies like artificial intelligence and quantum information science, and what may be the consequences;(5)recommendations on how the United States can take steps to mitigate Chinese influence in international standards-setting bodies and identify voting strategies with respect to international consensus standards for advanced wireless communications technologies and other critical technologies; and(6)any other areas the Academies believe is important to address.(b)Report to CongressThe agreement entered into under subsection (a) shall require the National Academies of Sciences, Engineering, and Medicine to, not later than 2 years after the date of the enactment of this Act—(1)submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the findings and recommendations of the review conducted under subsection (a); and(2)make a copy of such report available on a publicly accessible website.(c)Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this section $1,000,000 for fiscal year 2020.